Citation Nr: 1032424	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for 
superior oblique palsy of the left eye, with right lateral rectus 
palsy of the right eye, resulting in constant vertical and 
horizontal diplopia in the primary gaze.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 
1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The case was brought before the Board in November 2008, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

The Board notes this claim originally stemmed from a rating 
decision granting service connection for a left eye disability 
(and denying TDIU) and assigning an initial 30 percent rating for 
the left eye.  During the pendency of this appeal, the Veteran 
was awarded service connection for his right eye disability in a 
September 2009 rating decision, but because of the manner in 
which eye disabilities are rated, the Veteran's 30 percent rating 
continued and was reclassified as a bilateral eye disability.  
The Veteran disagreed with the September 2009 rating decision in 
an October 2009 statement indicating he felt he was entitled to 
two separate ratings for each eye.  The Board will address the 
Veteran's contention that his disability warrants separate 
ratings in detail within the decision below.  

Briefly, however, eye disabilities are rated differently 
depending on whether the Veteran is service-connected for one eye 
(unilateral disability) or for both eyes (bilateral disability).  
Accordingly, the September 2009 grant of service connection for a 
right eye disability, to include decreased visual acuity and 
diplopia, is equivalent to a partial grant for an increased 
rating of the Veteran's overall eye disability because it changed 
the disability from a unilateral disability to a bilateral 
disability.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating (or, in this 
case, a higher benefit), but less than the maximum available 
benefit, does not abrogate the pending appeal. AB v. Brown, 6 
Vet. App. 35 (1993).  Accordingly, the Board has appropriately 
recharacterized the description of the service-connected 
disability above.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran's bilateral palsy results in corrected distance 
visual acuity no worse than 20/30 in both eyes.

2.  The Veteran has constant vertical diplopia in the left eye 
and constant horizontal diplopia in the right eye, which is not 
correctable, occurring within the 20 degrees of central area 
field of vision.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
superior oblique palsy of the left eye, with right lateral rectus 
palsy of the right eye, resulting in constant vertical and 
horizontal diplopia in the primary gaze have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.84A, Diagnostic Codes (DCs) 6073 and 6090 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letter sent to 
the Veteran in April 2004, December 2004 and February 2005.  
Those letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the RO assigned the 30 percent disability 
rating at issue here for the Veteran's service-connected 
disability, and the Board has concluded that the preponderance of 
the evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no further 
notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) recently 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because the 
claim has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the Veteran's claim was 
granted, a disability rating and effective date assigned, in a 
November 2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, No 
01-1332 (U.S. Vet. App. September 20, 2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Board remanded this claim in November 2008 to provide the 
Veteran an appropriate VA examination and ensure that the record 
contained accurate information of the current severity of the 
Veteran's eye disability.  The Veteran was afforded VA eye 
examinations in June 2009 and August 2009, which included a 
discussion of the Veteran's prior medical history, a thorough 
examination and an explanation of the disability.  The June 2009 
examiner, moreover, provided evaluation of the diplopia by using 
a Goldmann Perimeter Chart.  See 38 C.F.R. §§ 4.77, 4.78 (2008).  
For these reasons, the Board finds the VA examinations adequate 
to base a decision here.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007) (holding an examination is considered adequate when it is 
based on consideration of the appellant's prior medical history 
and examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one). 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  The Board may proceed to consider the merits of the 
claim.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Veteran's appeal stems 
from a rating that granted service connection and assigned the 
initial rating.  Accordingly, "staged" ratings may be assigned 
if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (staged ratings may be assigned during the appeal of any 
increased rating claim).  The Board concludes, as will be 
discussed in more detail below, that "staged" ratings are not 
warranted here because the medical evidence indicates a 
consistent disability throughout the appellate time frame. 

If there is a question as to which of two evaluations to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Veteran claims his eyesight is far worse than currently rated 
and, indeed, renders him unemployable. 

Disabilities of the eye are rated under 38 C.F.R. § 4.84a, 
Diagnostic Codes (DCs) 6000 to 6092.  

As indicated in the introduction above, the diagnostic criteria 
relevant to rating disabilities of the eye were recently amended.  
See 73 Fed. Reg. 66,543 (November 10, 2008). The amended 
criteria, however, applies only to application received by the VA 
on or after December 10, 2008.  In this case, the Veteran filed 
his eye claim in 2004.  Accordingly, the old regulations apply 
here and the new criteria will not be further discussed or 
considered.  

The Veteran's bilateral eye condition is rated under DC 6090 for 
diplopia (double vision).  Under Diagnostic Code 6090, ratings 
are based on the degree of diplopia and the equivalent visual 
acuity. The ratings are applicable to only one eye. A rating 
cannot be assigned for both diplopia and decreased visual acuity 
or field of vision in the same eye. When diplopia is present and 
there is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied to 
the poorer eye while the better eye is rated according to the 
best-corrected visual acuity or visual field.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6090, Note: (2). When the diplopia field extends 
beyond more than one quadrant or more than one range of degrees, 
the evaluation for diplopia will be based on the quadrant and 
degree range that provide the highest evaluation.  38 C.F.R. § 
4.84a, Diagnostic Codes 6090, Note: (3). When diplopia exists in 
two individual and separate areas of the same eye, the equivalent 
visual acuity will be taken one step worse, but no worse than 
5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6090, Note: (4). If 
the diplopia is from 31 to 40 degrees, it is rated (a) equivalent 
to 20/40 visual acuity if it is up; (b) equivalent to 20/70 
visual acuity if it is lateral; and (c) equivalent to 20/200 
visual acuity if it is down. If the diplopia is from 21 to 30 
degrees, it is rated (a) equivalent to 20/70 visual acuity if it 
is up; (b) equivalent to 20/100 visual acuity if it is lateral; 
and (c) equivalent to 15/200 visual acuity if it is down. If the 
diplopia is central at 20 degrees, it is rated equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Codes 
6090.  The rating is applied to the poorer eye and combined with 
the visual acuity of the better eye to arrive at a rating 
provided in 38 C.F.R. § 4.84a, Table V.

In this case, as will be discussed in more detail below, the 
Veteran was afforded a VA examination in June 2009 finding 
diplopia bilaterally within the central 20 degrees field of 
vision.  Accordingly, under DC 6090, the Veteran's "poorer eye" 
will be rated with an equivalent visual acuity of 5/200.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 
6061 to 6079. A disability rating for visual impairment is based 
on the best distant vision obtainable after the best correction 
by glasses. 38 C.F.R. § 4.75.  The percentage evaluation will be 
found from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye. 38 C.F.R. § 
4.83a.  

In this case, presuming one eye has the equivalent visual acuity 
of 5/200 in accordance with DC 6090, for diplopia, a disability 
rating greater than 30 percent is warranted for impairment of 
central visual acuity when vision in one eye is correctable to 
5/200 and vision in the other eye is correctable to 20/50 or 
worse.  38 C.F.R. § 4.84a, DC 6065.

As will be explained below, the medical evidence does not show 
the Veteran has impairment of central visual acuity warranting a 
rating greater than 30 percent even with consideration of his 
diagnosed diplopia.  

The Veteran was initially afforded a VA examination in September 
2005 where the examiner diagnosed the Veteran with left superior 
oblique palsy with constant vertical diplopia in the primary 
gaze.  The examiner also noted best corrected visual acuity of 
20/25 in the right eye and 20/30 in the left eye.  

The Veteran was most recently afforded a VA examination in June 
2009 where the examiner diagnosed the Veteran with mild residual 
left superior oblique palsy with mild left hypertropia resulting 
in vertical diplopia at distance and near with best corrected 
visual acuity in the left eye of 20/30.  The Veteran was also 
diagnosed with right lateral rectus palsy with residual right 
esotropia at distance and near and subsequent horizontal 
diplopia, with best corrected visual acuity in the right eye of 
20/30 (for distant vision) and 20/20 (for near vision).  
According to the Goldman Perimeter Chart associated with the 2009 
VA examination report which was interpreted by the VA examiner, 
the Veteran has left eye vertical diplopia within the central 20 
degrees of vision and right eye horizontal diplopia within the 
central 20 degrees of vision.  See 38 C.F.R. § 4.77. The examiner 
further opined the diplopia is constant and not 100% correctable.  
The examiner also indicated that the Veteran's disabilities cause 
work-related impairment and that it would be "dangerous to both 
the [V]eteran and other workers" for him to return to his former 
trade in ironwork. 

The Board also notes the Veteran further underwent a VA 
examination in August 2009, but the examiner merely reiterated 
the June 2009 findings and did not provide an additional Goldman 
Perimeter Chart.

Under code 6090, these findings are comparable to left eye visual 
acuity of 5/200. The Veteran's right eye distant corrected visual 
acuity has been assessed as no worse than 20/30. Applying the 
aforementioned corrected vision values to Table V fails to 
produce a rating higher than 30 percent. See 38 C.F.R. § 4.84, 
Diagnostic Code 6074.  In this regard, 40 percent disability 
rating is applicable when the central visual acuity in one eye 
(poorer eye - in this case the left eye) is 5/200 and vision in 
the other (better eye - the right eye in this case) is 20/50.  As 
indicated above, the Veteran's corrected visual acuity for the 
bilateral eyes have never been assessed as worse than 20/30.  

Upon application of the applicable rating criteria and 
regulation, the Board can find no basis for the assignment of an 
evaluation in excess of 30 percent for the Veteran's bilateral 
eye disorder, for any portion of the appeal period. The Veteran 
is certainly competent to report his symptoms. See generally Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to 
testify as to the continuity of symptomatology capable of lay 
observation). However, to the extent that he has stated that his 
service-connected bilateral eye disorder warrants an evaluation 
in excess of 30 percent, the medical findings do not support his 
contentions. The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to the 
Veteran's statements, provided in support of his claim. Moreover, 
the assignment of disability evaluations based on visual 
impairment is essentially a mechanical application of the rating 
criteria, as explained herein. In this case, the 30 percent 
evaluation currently assigned primarily compensates the 
impairment caused by the Veteran's diplopia, to include actual 
demonstrated functional impairment as described in the various 
examination reports.

The Board notes the Veteran contends he should be awarded two 
separate disability ratings to compensate for the two different 
disabilities in the separate eyes.  Separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  That simply is not the case here.  The Veteran's 
disability rating is based on the impairment caused by decreased 
visual acuity and diplopia in both eyes.  Even when rating an 
eye disability where one eye is service-connected and the other 
is not, the non service-connected eye is considered to be 20/40 
for purposes of evaluating the service-connected visual 
impairment.  See 38 C.F.R. § 4.75(c).  In this case, the 
Veteran's diplopia and visual acuity was originally rated solely 
as a left eye service-connected disability.  During the pendency 
of this appeal, the Veteran's right eye disability was also 
service-connected rendering application of § 4.75(c) moot.  The 
grant of service connection, however, did not negate the fact 
that the Veteran's visual acuity disability rating was rated with 
consideration of both eyes as required by the Rating Schedule.    

The symptomatology associated with the Veteran's left and right 
eye, moreover, clearly overlap with each other.  That is, the 
Veteran complains of impaired visual acuity and double vision. 
Although the Veteran feels he should be compensated for each eye 
individually, he has never offered any argument as to what 
symptomatology solely affects one eye versus the other.  The 
medical evidence, moreover, does not support separate 
symptomatology for each eye.  Rather, the Veteran's disability is 
manifested by impaired visual acuity and diplopia bilaterally.  
Separate ratings for each eye would clearly be duplicative 
because the symptomatology overlaps, and the diagnostic criteria 
itself rates the disability with consideration of both eyes, and, 
therefore, separate ratings are not permissible in this case.  
Id.

Upon reviewing the longitudinal record in this case, the Board 
finds that at no time during the appeal period has the Veteran's 
bilateral eye disorder been more disabling than as reflected by 
the 30 percent evaluation currently assigned. Accordingly, there 
is no basis for the assignment of increased, staged or separate 
ratings in this case. As there is a preponderance of the evidence 
against the Veteran's claim, the benefit of the doubt doctrine is 
not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
Accordingly, the appeal is denied.

Extra-schedular Considerations

In denying this claim, the Board has also considered whether the 
Veteran is entitled to an increased rating on an "extra-
schedular" basis. In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a claim 
to the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The United States Court of Appeals for Veterans Claims (Court) 
recently held that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, the Court noted that there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability; if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no extraschedular 
referral is required. Id. See also VAOGCPREC 6-96 (Aug. 16, 
1996). Otherwise, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related factors, 
such as those provided by the extraschedular regulation (38 
C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

In this case, an extraschedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not warranted. 

VA examiners certainly note functional and occupational 
impairment caused by the Veteran's eye disabilities.  Most 
significantly, the June 2009 VA examiner opined that the Veteran 
would be unable to perform work-related tasks within his former 
trade as an ironworker indicating it would be dangerous to the 
Veteran and other workers due to his binocular diplopia.  
 
These functional and occupational limitations, however, are 
already considered as part of the rating criteria.  There is 
nothing in the record that suggests an unusual disability picture 
above that would be expected given his disability. The Board does 
not doubt the Veteran's eye disabilities cause difficulties in 
his social, occupational and daily life.  Clearly it does.  The 
Veteran, however, does not have an "exceptional or unusual" 
disability.  

There is no competent evidence of record which indicates that the 
Veteran's disability has cause marked interference with 
employment beyond that which is contemplated under the schedular 
criteria.  

Although the June 2009 VA examiner notes the fact that the 
Veteran is unable to work within his former trade, the Board 
notes that loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Therefore, to the extent the Veteran's disabilities have resulted 
in the Veteran being forced out of his first-choice occupation, 
that is part of the consideration in assigning his current 30 
percent disability rating. 

Thus, there is no basis for consideration of an extraschedular 
evaluation.  See 38 C.F.R. § 3.321(b)(1); see also Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign a higher rating for the 
Veteran's bilateral eye disability. 


ORDER

Entitlement to an initial rating greater than 30 percent for 
superior oblique palsy of the left eye, with right lateral rectus 
palsy of the right eye, resulting in constant vertical and 
horizontal diplopia in the primary gaze, is denied.  


REMAND

The Veteran claims he is unemployable mainly due to his double-
vision and decreased visual acuity.  He is also service-connected 
for diabetes mellitus, type II, rated as 20 percent disabling, 
and an appendectomy scar, rated non-compensable.  His combined 
disability evaluation for all service-connected disabilities is 
40 percent.

The Veteran was last afforded a VA examination for his service-
connected disabilities in June 2009 and August 2009.  With 
respect to his eye examination specifically, the Board finds the 
examination inadequate to decide the merits of the TDIU claim.

In June 2009, the Veteran was afforded a diabetes examination 
where the examiner opined, among other things, that the Veteran's 
diabetes does not cause any effect on occupational functioning 
and daily activities.

In contrast, the June 2009 VA eye examiner indicated the 
Veteran's service-connected bilateral eye disabilities would 
render the Veteran "unable to perform the work-related tasks of 
an ironwork (his former trade)."  The examiner, however, did not 
indicate whether the Veteran would be able to perform any other 
type of employment nor did the examiner specify the Veteran's 
occupational limitations with regard to any and all occupational 
options.  TDIU is not granted merely because the Veteran is 
unable to perform his first-choice profession, but rather the 
pertinent inquiry centers around the Veteran's ability to find 
any meaningful and substantial employment.  The Veteran was 
afforded an additional VA examination in August 2009, but that 
examiner did not comment on the Veteran's employability.  For 
these reasons, a new VA examination is necessary.

When the Veteran first initiated his claim, he was sent a form, 
VA Form 21-8940, in April 2004 requesting information about the 
Veteran's education level, last employment and other information 
pertinent to his TDIU claim.  This form was never returned and 
the lack of information was a significant part of the RO's denial 
of the claim. 

The Veteran's representative indicated in a June 2010 statement 
that the Veteran does not currently have the form and requests a 
remand in order to provide the form.  Although not the principal 
reason for a remand here, the RO/AMC should provide the Veteran 
with a new VA Form 21-8940 to assist with the adjudication of his 
TDIU claim.

The RO/AMC should also take this opportunity to obtain any and 
all recent VA outpatient treatment records and/or private 
treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a new VA Form 21-8940 
along with notice to the Veteran asking him 
to identify any and all private and VA 
treatment providers and complete release 
forms authorizing VA to request his treatment 
records from any private physician who 
treated him for his service-connected 
disabilities from July 2009 to the present. 
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  After obtaining the above records, to the 
extent available, ask the June 2009 VA eye 
examiner to provide an addendum to the prior 
opinion with regard to the overall effect of 
the Veteran's service-connected superior 
oblique palsy of the left eye, with right 
lateral rectus palsy of the right eye, 
resulting in constant vertical and horizontal 
diplopia in the primary gaze on the Veteran's 
ability to obtain and retain any 
substantially gainful employment, that 
is, whether it would preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities. 

A complete rationale for any opinion given 
should be provided, without resorting to 
speculation, resolving any conflicting 
medical opinions rendered.

If the June 2009 examiner is unavailable, 
arrangements should be made to afford the 
Veteran a new VA eye examination by 
appropriate specialist to determine the 
severity of his service-connected 
disabilities, to include superior oblique 
palsy of the left eye, with right lateral 
rectus palsy of the right eye, resulting in 
constant vertical and horizontal diplopia in 
the primary gaze.  The claims file and 
treatment records must be made available to 
and pertinent documents therein reviewed by, 
the examiner(s) in connection with the 
examination(s), and it should so be indicated 
in the report(s).  The examiner(s) should 
perform any tests or studies deemed necessary 
for an accurate assessment.  The examiner(s) 
should give detailed clinical findings of the 
symptomatology attributable to the Veteran's 
service- connected disabilities and render an 
opinion as indicated above as to the 
Veteran's ability to obtain or retain 
substantial gainful employment. 

If a new examination is undertaken, the 
examiner should also reconcile his/her 
opinion with those rendered by the June 2009 
and August 2009 VA examiners. 

3.  The RO should then readjudicate the 
Veteran's TDIU claim with consideration of 
whether the case should be referred to the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation. 38 C.F.R. § 4.16(b) (2009). If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


